PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KOO et al.
Application No. 16/816,710
Filed: 12 Mar 2020
For: APPARATUS AND METHOD FOR DETECTING BATTERY CELL FAILURE DUE TO UNKNOWN DISCHARGE CURRENT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the renewed petition filed July 19, 2021, to withdraw the holding of abandonment. 

The petition is again DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.1

This application became abandoned April 22, 2021, for failure to timely file a proper and timely response to the Notice of Allowability (“Notice of Allowability”) mailed January 21, 2021, which required corrected drawings. A three (3) month period for reply was set. No corrected drawings were filed. On May 10, 2021, a Notice of Abandonment was mailed, stating that the application was abandoned in view of the failure of applicant to timely file corrected drawings.

A petition to withdraw the holding of abandonment was filed May 18, 2021. On July 9, 2021, a decision dismissing the petition was mailed by the Office of Data Management.

Petitioner asserts that the application should not be considered abandoned because the Examiner’s Amendment accompanying the Notice of Allowability indicated that an examiner’s amendment appears below, and that applicant was not properly informed that an amendment to the drawings was required. 

Petitioner's argument has been considered, but is not persuasive.

It is undisputed that a Notice of Allowability was mailed on January 21, 2021. The Notice of Allowability stated:



The block next to Item 5 is checked, stating that corrected drawings must be submitted.

It is undisputed that no reply to the requirement for formal drawings was filed. 

While it unfortunate that petitioner apparently assumed that no response was due to the Notice of Allowability mailed January 21, 2021, said assumption was to the detriment of petitioner, as a response was required. A reply to the Notice of Allowability mailed January 21, 2021 not having been timely filed, the application became abandoned as a matter of law for failure to timely file a proper reply. Simply put, applicant was required to timely file a reply to the requirement for corrected drawings, even if applicant believed the requirement for corrected drawings was made in error.

As such, the showing of record is that the application is abandoned for failure to timely respond to the Notice of Allowability mailed January 21, 2021.

Nevertheless, if applicant has evidence that a reply was in fact timely filed in response to the Notice of Allowability mailed January 21, 2021, evidence of such reply may be submitted with a renewed petition.

ALTERNATIVE VENUE

In the event petitioner is not able to provide the showing requested above, petitioner may consider filing a petition under 37 CFR 1.137(a) to revive the application.

37 CFR 1.137(a) provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.



A copy of the form for filing a petition under 37 CFR 1.137(a) to revive an application unintentionally abandoned is enclosed herewith for petitioner’s convenience.
 
Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
Alexandria, VA 22314

A reply may also be filed via EFS-Web.

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Encl:		PTO/SB/64 (10-21) PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED UNINTENTIONALLY UNDER 37 CFR 1.137(a)





    
        
            
        
            
        
            
    

    
        1 37 CFR 1.181(f).